DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2022 is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.

Examiner Interview
Based on the claim amendments and further search and consideration, Examiner determined clarifications that could be added to overcome the prior art. Examiner contacted Applicant with suggestions. Applicant prepared claim amendment proposals and agreement was reached on Friday, March 18, 2022. The Examiner Amendment reflects the agreed upon subject matter.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with James J. Barta, Jr. (Reg No. 47,409) on March 22, 2022.
The application has been amended as follows: See attached Examiner Amendment.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 requires a distinct value estimator that estimates a number of distinct values in a multiset data set. A bias table that corresponds to the distinct value estimator has entries with values that correspond to biases caused by the distinct value estimator that are correlated to values that correspond to numbers that are estimated. The entries in the bias table are optimized by having a set of entries with an optimized number of biases in the entries and the biases are associated with a predetermined confidence interval. A bias corrector corrects the number of distinct values in the multiset data set estimated by the distinct value estimator to produce a corrected value upon the number of distinct values in the multiset data set estimated by the distinct value estimator being below a threshold value. The bias corrector produces a corrected value by subtracting the identified bias from the estimated number of distinct values. These features when considered as a whole are considered to be allowed over the prior art. Dependent claims 2-12 are considered to be allowable for the same reasons as claim 1.
Claims 13-20 relate to methods that have similar features that are required by claim 1 incorporate the bias correction features to improve estimating a number of distinct values in the multiset data set when the number of distinct values is below a threshold value.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165